Citation Nr: 0727314	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-12 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for residuals of a laminectomy and discectomy, L5-S1.


REPRESENTATION

Appellant represented by:	T. Jarvi, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
November 1989 to October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
is associated with the claims file.  


FINDING OF FACT

The competent medical evidence shows that the veteran 
experiences pronounced intervertebral disc disease, status 
post laminectomy, with associated neurological impingement 
and muscle spasm; there is no ankylosis present.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of a 
laminectomy and discectomy, L5-S1, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2003); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2006). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2002 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for any of his claim, although this 
notice was after the initial denial of the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the preponderance of the evidence supports an 
increase to a 60 percent evaluation, but no more, any such a 
deficiency or notice is rendered moot.  Sanders, at *5 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board also 
notes that the veteran was provided with the applicable 
rating criteria pertaining to potential higher ratings in the 
SOC and SSOCs issued by the RO.

The VCAA also places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all existing medical records 
identified by the veteran and comprehensive examinations to 
evaluate the spine disability at issue have been conducted.  
The orthopedic and neurological examinations, along with 
clinical records in the claims file reveal findings that are 
adequate for rating purposes.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Legal Criteria-Spine

Since the veteran filed the current claim on appeal regarding 
a disability of the spine, VA twice amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Specifically, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54345- 49 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  67 
Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  A 40 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (prior to September 26, 2003).  

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002 but again applicable to this appeal).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned under DC 5293 for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  The maximum evaluation of 60 percent 
disabling contemplates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic 
codes (DC's 5235-5243) include DC 5235 for vertebral fracture 
or dislocation, DC 5242 for degenerative arthritis, and 
DC 5243 for intervertebral disc syndrome.  As noted above, 
effective September 26, 2003, intervertebral disc syndrome is 
now evaluated under DC 5243 and is to be rated either under 
the General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior DC 5293 in effect as of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

Analysis

The veteran was granted service connection for a low back 
disability in February 1998, and a 40 percent evaluation was 
established.  The veteran contends that his condition has 
grown in severity, and that the current manifestation of his 
disability is severe enough so as to warrant a higher 
evaluation.    

The veteran was afforded a VA examination in May 2001, where 
a history of herniated nucleus pulposus was noted with no 
evidence of spinal stenosis.  It was noted that the veteran 
required a substantial amount of prescription pain relief, 
and that physical therapy was necessary for pain and muscle 
relaxation.  The veteran was noted to have episodic muscle 
spasms, although they were not present at the time of 
examination.  Range of motion findings were as follows: 
forward flexion to 45 degrees, extension to 20 degrees, 
lateral rotation to 25 degrees, and lateral bending to 25 
degrees.  The veteran was assessed as having degenerative 
disc disease in the lumbosacral spine, status post 
laminectomy and discectomy L5-S1, with chronic low back pain 
(with episodic muscle spasm).  
 
The record contains many clinical notes of treatment for low 
back pain and associated lower extremity pain.  A private 
hospitalization record, dated in September 2002, found the 
veteran to have tingling sensation in the feet but to have no 
ankle drop.  A subsequent record, dated in November 2002, 
found nerve impingement at L4-L5 with radiculopathy, with 
this impingement being causative of moderate to severe 
myelopathy.  This impingement, with its associated radiation, 
required to veteran to have an epidural steroid injection in 
January 2003.  

The veteran had an additional VA examination in June 2005 to 
evaluate the severity of his low back disorder.  The 
associated report stated that veteran experienced a post-
surgical lumbar spine with degenerative disc disease at L4-5.  
Functional impairment was noted to be moderate and there was 
a "minimal give way weakness."  No muscle spasm was noted 
upon examination; however, lumbar radiculopathy was noted to 
be a major impairment.  Range of motion findings were as 
follows" flexion to 40 degrees, extension to 25 degrees, 
side bending to the right to 20 degrees, side bending to the 
left to 30 degrees, bilateral rotation to 30 degrees.  

The veteran was accorded a personal hearing at the RO before 
the undersigned in April 2007. He testified that he took 
Vicodin and Valium daily for low back pain and muscle spasms. 
He recounted that he he had major episodes of explsive back 
and associated leg pain every 3 to 6 months which were 
incapacitating. He was working as an assistant manager at a 
Subway restaurant.

The veteran's representative has expressed a desire for a new 
orthopedic examination based on the fact that no examination 
of record makes any opinion regarding incapacitating episodes 
of degenerative disc disease.  While this is correct, the 
Board finds that remand is unnecessary.  Specifically, the 
maximum schedular evaluation under the post-revision Code 
5243 is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.   The veteran has demonstrated significant neurological 
impingement arising from his degenerative disc disease, to 
include a history of muscle spasms.  Accordingly, the veteran 
meets the criteria for a 60 percent evaluation under pre-
revision Code 5293, as his degenerative disc disease is 
pronounced in nature.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).   Therefore, there is no need for an evaluation 
under 5243, as the veteran cannot achieve a rating greater 
than 60 percent under that Code.  Additionally, the only way 
the veteran could show entitlement in excess of 60 percent 
under any codal provision (pre or post revision) is if he 
were to show ankylosis in the spine, a condition which has 
never been illustrated by the medical record.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003);  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  As this is the case, the veteran is not entitled 
to an evaluation in excess of 60 percent, but no more.   

The record does show that the veteran experiences weakness 
and fatigue due to low back symptoms.  These symptoms are 
fully contemplated by the 60 percent rating in accordance 
with jurisprudential precedent.  See DeLuca, supra.  
Furthermore, the evidence does not show that the veteran 
experiences a marked interference with employment or a need 
for frequent hospitalizations, making a remand for referral 
to the Director of VA's Compensation and Pension Service for 
extraschedular consideration unnecessary.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).  


ORDER

A 60 percent evaluation, but no more, is granted for 
residuals of a laminectomy and discectomy, L5-S1, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


